Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability 
  	 Claims 71-75, 78, 82, 85-119 submitted on 9/29/2021 are pending for examination.  Claims 85-87, 97-113 and 115-116 are withdrawn. New claims 117-119 are added and will be examined. Claims 71-75, 78, 82, 88-96, 114 examined before. 
Subject matters of Claims 85-87, 97-113 and 115-116 previously have been withdrawn from consideration as a result of a restriction requirement. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the 71-75, 78, 82, 88-96, 114, 117-119  and Claims 85-87, 97-113 and 115-116   is hereby withdrawn and claims  85-87, 97-113 and 115-116  are hereby rejoined with claims  71-75, 78, 82, 88-96, 114, 117-119 and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

On 12/14/2021 Janice DeYoung agreed to cancel claims 15-16 and 19 to place the application on condition of allowance.

 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given by Janice DeYoung with telephone on 12/14/2021.

EXAMINER’S AMENDMENT
Cancel claims 115-116 and 119.

The following is an examiner’s statement of reasons for allowance:
Applicants have  developed  a  new method of producing phytocannabinoids or phytocannabinoid analogues, the method comprising the steps of: (i) providing a yeast cell comprising a first polynucleotide comprising bases 523 to 9966 of SEQ ID NO: 38, coding for a polyketide synthase enzyme from D. discoideum comprising a mutation at G1516R that reduces activity at an active site of a C-Met domain as compared to wild type DiPKS from D. discoideum, and a second polynucleotide coding for a cytosolic prenyltransferase enzyme, wherein: the polyketide synthase enzyme produces at least one precursor chemical from malonyl-CoA, the precursor chemical having structure I: 

    PNG
    media_image1.png
    111
    169
    media_image1.png
    Greyscale

wherein, on structure I, R1 is an alkyl group with a chain length of 1, 2, 3, 4, or 5 carbons, R2 is H, carboxyl, or methyl, and R3 is H, carboxyl, or methyl; the polyketide synthase enzyme is not native to C. sativa; and the cytosolic prenyltransferase enzyme prenylates the at least one precursor chemical, providing at least one species of phytocannabinoid or phytocannabinoid analogue; and (ii) propagating the yeast cell under suitable conditions for providing to provide a yeast cell culture, thereby producing phytocannabinoids or phytocannabinoid analogues from the at least one precursor chemical.
Prior art does not anticipates or suggests method of producing phytocannabinoids or phytocannabinoid analogues, the method comprising the steps of: (i) providing a yeast cell comprising a first polynucleotide comprising bases 523 to 9966 of SEQ ID NO: 38, coding for a polyketide synthase enzyme from D. discoideum comprising a mutation at G1516R that reduces activity at an active site of a C-Met domain as compared to wild type DiPKS from D. discoideum, and a second polynucleotide coding for a cytosolic prenyltransferase enzyme, wherein: the polyketide synthase enzyme produces at least one precursor chemical from malonyl-CoA, the precursor chemical having structure I: 

    PNG
    media_image1.png
    111
    169
    media_image1.png
    Greyscale

wherein, on structure I, R1 is an alkyl group with a chain length of 1, 2, 3, 4, or 5 carbons, R2 is H, carboxyl, or methyl, and R3 is H, carboxyl, or methyl; the polyketide synthase enzyme is not native to C. sativa; and the cytosolic prenyltransferase enzyme prenylates the at least one precursor chemical, providing at least one species of phytocannabinoid or phytocannabinoid analogue; and (ii) propagating the yeast cell under suitable conditions for providing to provide a yeast cell culture, thereby producing phytocannabinoids or phytocannabinoid analogues from the at least one precursor chemical.
Therefore method of producing phytocannabinoids or phytocannabinoid analogues, the method comprising the steps of: (i) providing a yeast cell comprising a first polynucleotide comprising bases 523 to 9966 of SEQ ID NO: 38, coding for a polyketide synthase enzyme from D. discoideum comprising a mutation at G1516R that reduces activity at an active site of a C-Met domain as compared to wild type DiPKS from D. discoideum, and a second polynucleotide coding for a cytosolic prenyltransferase enzyme, wherein: the polyketide synthase enzyme produces at least one precursor chemical from malonyl-CoA, the precursor chemical having structure I: 

    PNG
    media_image1.png
    111
    169
    media_image1.png
    Greyscale



Thus claims 71-75, 78, 82, 85-114 and 117-118 are be allowed.


/MOHAMMAD Y MEAH/Examiner, Art Unit 1652 

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652